        MEMO       ENDORSED
         Case 1:20-cv-04045-ER Document 16                 Filed 06/01/20 Page 1 of 1



                                                                                  Richard C. Schoenstein
                                                                                 212.216.1120 Direct Dial
                                                                           rschoenstein@tarterkrinsky.com




                                                       June 1, 2020

VIA ECF

Hon. Edgardo Ramos U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 619
New York, New York 10007

         Re:       Holborn Corporation v. Weatherly J. Ramsdell a/k/a Weatherly J. Hammond
                   Civil Action No.: 1:20-cv-04045-ER

Dear Judge Ramos:

        This office represents Plaintiff Holborn Corporation (“Plaintiff”) in the above-referenced
matter. We write on behalf of Plaintiff and counsel for Defendant Weatherly J. Ramsdell a/k/a
Weatherly J. Hammond (“Defendant”) in accordance with Rule 1(E) of your Honor’s Individual
Practices to request an adjournment of the status conference on Plaintiff’s application for a
temporary restraining order from June 1, 2020 at 11:00 a.m. to June 3, 2020 at a time convenient
for the Court.

        Counsel for Plaintiff and Defendant have continued their settlement discussions through
the weekend, but have not yet reached a resolution. The reason for the requested adjournment is
for the parties and counsel to focus their attention on reaching a global resolution of this matter
that would obviate the need for further litigation.

       This is the second request for an adjournment of the status conference. This request is
made jointly with counsel for Defendant.

         In closing, we thank the Court for its consideration in this matter.

                                                Respectfully submitted,



                                                Richard C. Schoenstein

                                                   The application is GRANTED. Today's conference is rescheduled
cc:      All Counsel of Record (BY ECF)            to 11:30 a.m. on Wednesday, June 3, 2020. The parties are
                                                   directed to call (877) 411-9748 and enter access code 302 9857 at
                                                   that time.


{Client/086645/1/02107670.DOCX;1 }
                                                                      Jun. 01, 2020
